Citation Nr: 1608985	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In December 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of the hearing is of record.

In August 2014, the Board reopened the issues on appeal and remanded them to the Agency of Original Jurisdiction (AOJ) for evidentiary development.

The Veteran's appeal originally included the issue of entitlement to service connection for a right ankle disorder, in addition to the issues labeled on the title page.  During the pendency of the appeal, the RO, in an April 2015 rating decision, granted service connection for a right ankle disorder and assigned a 10 percent evaluation for this disability.  Therefore, the appeal concerning this issue has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

(The issues of entitlement to service connection for bilateral hearing loss and tinnitus will be addressed in a separate Board decision under a different docket number.)

The issue of entitlement to service connection for a left hip disorder, to include as secondary to service-connected disease or injury, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT


The Veteran does not have a distinct right leg disorder/disability.


CONCLUSIONS OF LAW

1. A right leg disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. A right leg disorder is not proximately due to, the result or or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the duty to notify was satisfied by a September 2010 letter sent to the Veteran prior to adjudication by the RO, and by a March 2011 letter notifying the Veteran of the RO's decision.  The issue on appeal was last adjudicated in April 2015, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case.  Thereafter, the Veteran submitted a waiver of RO consideration of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for a right leg disorder.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, VA has afforded the Veteran numerous medical examinations in connection with his claim, and the reports from these examinations, considered collectively, contain thorough and detailed findings which include consideration of the Veteran's service treatment records, medical history, and lay statements.  The most recent medical opinion, dated in March 2015, reflects a consideration of all pertinent records as well as testimony from the Veteran's Board hearing.  As such, the examination report and resulting opinion reflects substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

As noted above, the Veteran presented testimony during a Board videoconference hearing relating to his claims.  During the hearing, the undersigned VLJ clarified the issues on appeal, explained the applicable law, and prompted the Veteran to ask any questions he might have regarding his claims.  See 38 C.F.R. § 3.103.  The Veteran did not identify any outstanding medical evidence pertinent to the issues herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

During the pendency of the appeal, the Veteran has contended that he has a right leg disorder that is related to service.  Essentially, he argues that he injured his right leg, right ankle, and left hip when he fell off a truck in service.  He has alternatively argued that his right leg disorder is secondary to his right ankle disorder.

After a careful review of the record, the Board finds that the weight of the evidence is against a finding that the Veteran has a distinct right leg disorder that is related to service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In this case, although the Veteran has consistently reported pain and swelling in his right ankle since the reported in-service injury, he has been vague about the specific symptoms involving his right leg.  In fact, at various points, including during his Board hearing, he has appeared to admit that his right ankle and right leg disorders are actually the same underlying disability.

Service treatment records document treatment for a right ankle injury sustained in September 1965.  At that time, the Veteran complained of pain in his right lower leg and ankle.  Subsequent treatment notes indicate follow-up treatment for pain and swelling of the right ankle.  At separation, he reported foot trouble but denied leg cramps, trick or locked knee, and any bone, joint, or other deformity.

Post-service VA outpatient records document right ankle pathology, to include chronic right ankle sprain, and bilateral claudication in the lower extremities.  On VA examination in January 2010, the examiner reported a history of in-service injury to the right ankle, with current symptoms primarily in that area.  He concluded that the Veteran "does not have a right leg condition . . . and his symptoms are primarily due to peripheral vascular disease, which is not related to military service."  (The Veteran has never claimed that that his peripheral artery symptoms are related to service.)  A March 2010 orthopedic surgery consult note indicates that the Veteran had chronic right ankle pain and swelling stemming from an in-service injury.  In addition, the note describes a history of injection into the right ankle during service.  The impression was right ankle sprain and peripheral vascular disease and varicosities of both lower extremities.

The Veteran submitted the instant claim in August 2010.  During his December 2011 RO hearing, the Veteran testified that his claimed right ankle, right leg, and left hip disorders originated from a 1965 in-service injury, which occurred when he jumped off a truck and hit a wall.  He reported that he sustained a bad sprain or a chipped bone in his right ankle and was on crutches for a month.  When asked whether his right leg disorder was distinct from his ankle injury, the Veteran replied that his right leg disorder was "directly to the ankle itself, but it's on the right leg."  He further stated that what he called his right leg injury symptoms were "mostly headed towards the ankle on the leg itself."  He denied ever having received a diagnosis involving his right leg.

During his December 2012 Board hearing, the Veteran reiterated that he had never received a diagnosis (other than chronic ankle sprain) relating to the in-service injury, and that his current symptoms were associated with his right ankle.  He testified that he sprained his right ankle in service and was hospitalized for several weeks afterwards, with pain and swelling in the ankle.  He also reported having an infection in his right ankle and having an injection to control the infection; however, he did not specify any after-effects relating to the infection.  When asked whether it was "just the ankle condition that you're having a problem with" as opposed to ankle and right leg disorders, the Veteran responded, "it's in the ankle," and stated that his symptoms were "mostly in the ankle area."  He again denied receiving any medical diagnoses other than chronic ankle sprain.  When the VLJ asked the Veteran again whether he had any right leg disorder that was distinct from his right ankle disorder, the Veteran responded, "I'd say yeah, it's together."

On VA examination in October 2014, the Veteran reported pain in his right ankle which the examiner identified as a lateral collateral ligament sprain dating from 1965.  The Veteran also reported right knee pain.  With regard to the right knee, the examiner noted that there was no history of knee and/or lower leg disorders.  In addition, imaging studies revealed no evidence of degenerative or traumatic arthritis.  The examiner found that the complained-of knee pain was part of "a radiculopathy emanating from a back problem" and was unrelated to service.  The examiner noted that the Veteran acknowledged that he had not injured his right knee in service.  He opined: "I do not believe that there is a relationship between [the Veteran's] right leg pain and any of his claimed service injuries."  Rather, such pain was likely "accounted for by the degenerative arthritis that developed later in life as a result of aging."

In March 2015, a VA addendum opinion noted that "[t]here is no evidence upon my independent review of the available medical evidence that the veteran has a diagnosis of any service related right leg pain disorder separate from the pain from his right ankle."  In support of this finding, the examiner noted that there was no evidence of separate right leg pain in the service treatment records, and that during his RO and Board hearings the Veteran seemed to indicate that his right leg symptoms were actually the same as his right ankle symptoms.  Moreover, the examiner confirmed the October 2014 VA examiner's findings that to the extent the Veteran had right leg pain, such was most likely related to nonservice-connected back problems.

In this case, the weight of the evidence is against a finding that the Veteran has a right leg disorder other than his service-connected right ankle disorder that is related to service.  Of particular probative value in reaching this conclusion are the Veteran's own statements, in which he basically admits that his right leg symptoms are the same as his right ankle symptoms.  When asked point-blank by the undersigned VLJ whether he had any right leg disorder that was distinct from his right ankle disorder, the Veteran responded, "I'd say yeah, it's together."  The Board is not inclined to disagree with the Veteran's statements-repeated many times over the course of this appeal-that his right ankle symptoms and his right leg symptoms are actually one and the same.

The Board is also persuaded by the VA medical opinions of record, particularly the March 2015 addendum opinion which noted that there is no evidence to support a finding that the Veteran has a diagnosis of any service related right leg disorder that is separate from the pain from his right ankle.  Given that the examiners' opinions are grounded in clinical testing and a review of the Veteran's medical history and lay statements, the Board finds them to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 301.  As for his peripheral nerve problems, the Board notes that the Veteran has never contended that these symptoms are related to service, and the medical opinions of record suggest no such link.

The Board is aware that the Veteran has referred to his right leg disability as being "secondary" to his service-connected right ankle disorder.  In this regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation, without which a claim for service connection cannot succeed.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, as noted, the weight of the evidence is against a finding of a current right leg disorder that is distinct from a service-connected right ankle disorder.  Thus, service connection cannot be granted on either a secondary or direct basis.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for a right leg disorder, to include as secondary to service-connected disease or injury, is denied.


REMAND

The Veteran contends that he has a left hip disorder that is related to service, or, alternatively, that he has a left hip disorder that was caused or aggravated by his service-connected right ankle disorder.  On VA examination in October 2014, the examiner noted a diagnosis of bilateral trochanteric bursitis, with date of onset marked as six months after the 1965 injury per the Veteran's reported history.  Such a diagnosis would indicate that a left hip injury manifested in service.  However, the examiner opined that trochanteric bursitis "did not appear to become a factor until later in his life with discrete signs of arthritis."  The examiner concluded that it was not at least as likely as not that the Veteran's current left hip symptoms were related to service or to his service-connected right ankle disorder.  In March 2015, an addendum opinion reviewed the October 2014 examiner's findings but did not clarify the apparent inconsistency.  A December 2014 MRI revealed osteoarthritis of the left hip.  The Board finds that an addendum opinion is necessary in order to reconcile the VA examiner's initial diagnosis of trochanteric bursitis dating from 1965 with his comment that the Veteran's left hip disorder is not related to service or to service-connected disease or injury.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the March 2015 addendum for an additional addendum opinion regarding the claim for a left hip disorder, to include trochanteric bursitis and/or osteoarthritis.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the claimed left hip disorder, to include trochanteric bursitis and/or osteoarthritis, manifested in service or within one year of separation.  The examiner should specifically discuss the notation in the October 2014 VA examination report indicating that the Veteran's trochanteric bursitis first manifested six months after a 1965 injury, and attempt to reconcile these findings with the comment that the Veteran's current symptoms are not as likely as not related to service.

The examiner is also requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the claimed left hip disorder was caused or permanently aggravated by service-connected disease or injury, to include the Veteran's right ankle disorder.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


